DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2018/0019408 A1).
Regarding Claim 1, referring to at least Fig. 5 and related text, Ko teaches an organic electroluminescence device comprising: an anode (110) (paragraph 156); a cathode (190) (paragraph 369); a first emitting unit (153-1) comprising a first emitting layer (an emission layer of 153-1, not shown) (paragraphs 31 and 217); a first charge generating layer (155-1) (paragraph 152); a second emitting unit (153-2) comprising a second emitting layer (153-2b) (paragraph 217); a second charge generating layer (155-2) (paragraph 152); and a third emitting unit (153-3) comprising a third emitting layer (153-3b) (paragraph 217), wherein the first emitting unit, the first charge generating layer, the second emitting unit, the second charge generating layer, and the third emitting unit are provided between the anode and the cathode in this order from the anode (fig. 5 and paragraphs 126-133), the second charge generating layer comprises an N layer (155’-2) close to the anode and a P layer (155”-2) close to the cathode (paragraph 152), the third emitting layer comprises a blue fluorescent compound (paragraph 217-219 and 286-287, 153-3b as a blue emission layer), at least one of the first emitting layer or the second emitting layer comprises a blue fluorescent compound (paragraph 217-219 and 286-287, 153-2b as a blue emission layer), the third emitting unit further comprises a hole transporting zone of the third emitting unit (153-3a) between the second charge generating layer and the third emitting layer (fig. 5 and paragraph 164), the hole transporting zone of the third emitting unit is in contact with the second charge generating layer (fig. 5). 
Ko further teaches that 1) a thickness of the hole transporting zone of the third emitting unit is in a range from 10nm to 100 nm for satisfactory hole transporting characteristics (paragraphs 164 and 201, note that 10Å=1n) and 2) a thickness of the N layer of the charge generation layer is in a range from 2nm to 20nm for high-quality light emission characteristics (paragraphs 76-77, note that 10Å=1n).  Therefore, it would have been obvious to one of ordinary skill in the art to adjust the thicknesses of the hole transporting zone and/or the N layer within the disclosed ranges above as a routine skill in the art to obtain the desired thicknesses (e.g., the thickness of the hole transporting zone is 10nm and the N layer is 20nm) for the organic light emitting layer having satisfactory hole transporting characteristics and/or high-quality light emission characteristics.
Regarding Claims 2-7, Ko teaches wherein one of the anode and the cathode is a reflective electrode (paragraphs 156-157).  Furthermore, teaching of Ko has been discussed above including each and every elements/compositions of the organic electroluminescence device recited in claim 1.  Therefore, since the elements/compositions of the organic electroluminescence device disclosed in Ko is substantially identical to that of the claim, claimed properties/functions/formulas in claims 2-7, are presumed to be at least obvious or inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 8, Ko teaches the third emitting layer as the blue emission layer  (paragraph 217).  While Ko does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property.
Regarding Claim 10, Ko teaches wherein the hole transporting zone of the third emitting unit comprises two or more layers (paragraphs 163-164).  
Regarding Claim 11, Ko teaches wherein the second emitting unit further comprises a hole transporting zone of the second emitting unit (153-2a) between the first charge generating layer and the second emitting layer (fig. 5 and paragraph 152), the hole transporting zone of the second emitting unit is in contact with the first charge generating layer (fig. 5), and a thickness of the hole transporting zone of the second emitting unit is in a range from 5 nm to 40 nm (paragraphs 76-77 and see the rejection of claim 1, which is similarly applied for the thickness of the hole transporting zone).
Regarding Claim 12, Ko teaches wherein the hole transporting zone of the second emitting unit comprises two or more layers (paragraphs 163-164).  
Regarding Claim 13, Ko teaches wherein the second emitting layer comprises a blue fluorescent compound (paragraph 217).  
Regarding Claim 14, Ko teaches the second emitting layer as the blue emission layer  (paragraph 217).  While Ko does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property.
Regarding Claim 15, Ko teaches wherein the first emitting unit further comprises a hole transporting zone of the first emitting unit between the anode and the first emitting layer (not shown, paragraph 161), the hole transporting zone of the first emitting unit is in contact with the anode (paragraph 161), and a thickness of the hole transporting zone of the first emitting unit is in a range from 5 nm to 40 nm (paragraphs 76-77 and see the rejection of claim 1, which is similarly applied for the thickness of the hole transporting zone).
Regarding Claim 16, Ko teaches wherein the hole transporting zone of the first emitting unit comprises three or more layers (paragraph 163-164, a hole injection layer/hole transport layer/electron blocking layer structure).  
Regarding Claim 17, Ko teaches wherein the first emitting layer comprises a blue fluorescent compound (paragraph 217).  
Regarding Claim 18, Ko teaches the first emitting layer as the blue emission layer  (paragraph 217).  While Ko does not explicitly disclose a peak wavelength of blue light in a numerical value, it would have been obvious to one of ordinary skill in the art that blue light would have the peak wavelength conventionally at a range from 430 nm to 500 nm for blue light spectrum property.
Regarding Claim 19, Ko teaches wherein the anode is a reflective electrode and light is extracted through the cathode (paragraphs 156-157 and 369-370, the anode formed of reflective electrode and the cathode formed of transmissive electrode).
Regarding Claim 20, Ko teaches wherein the cathode is a reflective electrode and light is extracted through the anode (paragraphs 156-157 and 369-370, the anode formed of transmissive electrode and the cathode formed of reflective electrode).
Regarding Claim 21, Ko teaches an electronic device comprising the organic electroluminescence device according to claim 1 (paragraphs 3-5).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments filed 09/19/2022, with respect to the rejection of claims 1-21  under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2016/0104844 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ko (US 2018/0019408 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829